Matter of Watt v Stanford (2017 NY Slip Op 03521)





Matter of Watt v Stanford


2017 NY Slip Op 03521


Decided on May 3, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2015-06409
 (Index No. 3876/14)

[*1]In the Matter of Robert Watt, appellant,
vTina M. Stanford, respondent.


Robert Watt, Beacon, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Andrew W. Amend and David Lawrence III of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole dated November 13, 2013, which, after a hearing, denied the petitioner's application to be released to parole, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Forman, J.), dated April 28, 2015, which denied the petition and dismissed the proceeding.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
This appeal has been rendered academic by the petitioner's subsequent appearance before the New York State Board of Parole for a de novo hearing, following which he was again denied release (see Matter of Moissett v Travis, 97 NY2d 673, 674; Matter of Postall v Alexander, 74 AD3d 1078). Contrary to the petitioner's contention, the issues raised by him do not compel consideration of the appeal on the merits under the exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 715; cf. Matter of Lovell v New York State Div. of Parole, 40 AD3d 1166; Matter of Marino v Travis, 13 AD3d 453, 454-455).
BALKIN, J.P., AUSTIN, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court